Citation Nr: 0935283	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-12 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to an increased evaluation for intervertebral 
disc syndrome, currently rated as 40 percent disabling.  

2.  Entitlement to an initial increased evaluation for 
radiculopathy, left lower extremity associated with 
intervertebral disc syndrome, currently rated as 10 percent 
disabling.  

3.  Entitlement to a separate disability rating for bladder 
incontinence.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had 20 years of active duty service ending with 
his retirement in September 1996.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2004, 
a statement of the case was issued in March 2005, and a 
substantive appeal was received in April 2005.  A Board 
hearing at the local RO was held in July 2009.

The Board notes that additional medical evidence has been 
associated with the claims file.  In a July 2009 statement, 
the Veteran waived RO consideration of this evidence. 

Further, in March 2005, the RO granted service connection for 
radiculopathy, left lower extremity and assigned a separate 
10 percent rating, effective February 12, 2004.  Because this 
action by the RO in effect resulted in a separate rating for 
a symptom which was considered part and parcel of the 
Veteran's service-connected low back disability and addressed 
by the RO as such in the statement of the case, the Board 
believes that this issue should also be viewed as being in 
appellate status.  

Lastly, the Board observes that in a March 2006 rating 
decision, the RO denied service connection for fatigue, 
stomach cramps, depression and nausea, claimed as secondary 
to his low back disability due to side effects from his 
medications.  The Veteran did not initiate an appeal from 
this determination.  However, in a subsequent October 2007 VA 
Form 9, the Veteran stated that he suffered from depression, 
sleep deprivation, fatigue and severe mood swings due to his 
service-connected low back disability and the necessary 
medications.  In a September 2008 supplemental statement of 
the case, the RO noted the Veteran's October 2007 VA Form 9 
and provided that if it was the Veteran's intent to seek 
service connection for these issues, he should inform the RO.  
In a November 2008 statement, the Veteran appeared to 
indicate that it was his intent to seek service connection 
for these disabilities.  Thus, these issues are referred back 
to the RO for necessary action. 

Since bladder incontinence may be neurological symptom of the 
Veteran's low back disability, this issue is considered part 
and parcel of the issue on appeal.  In turn, the Board 
believes that this issue should also be viewed as being in 
appellate status and is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected intervertebral disc 
syndrome is manifested by pain, degenerative changes and 
limitation of motion, but not incapacitating episodes of at 
least six weeks; and there has been no medical finding of 
ankylosis.  

2.  The Veteran's service-connected radiculopathy of the left 
lower extremity associated with the service-connected low 
back disability does not result in a left lower extremity 
disability picture similar, by analogy, to more than mild 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for the Veteran's service-connected 
intervertebral disc syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a, Diagnostic Codes 5237 - 5243 (2008).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
radiculopathy, left lower extremity associated with the 
service-connected low back disability, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in June 2004, July 2008 and September 
2008 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the Veteran in June 2004, which was prior to 
the September 2004 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that subsequent VCAA notices 
were provided after the initial decision.  However, the 
deficiency in the timing of these notices was remedied by 
readjudication of the issues on appeal in a September 2008 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issues of increased ratings, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate the claim.  Further, the September 
2008 letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal. 

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the June 2004, July 2008 and September 2008 correspondences 
in light of the Federal Circuit's decision, the Board finds 
that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant 
notice as to his increased rating claim.

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, private treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in July 2004 and May 
2007.   38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Intervertebral Disc Syndrome

The present appeal involves the Veteran's claim that the 
severity of his service-connected low back disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The general rating formula for the spine provides for the 
disability ratings under Diagnostic Codes 5235 to 5243, 
unless the disability rated under Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, for diseases and injuries 
of the spine, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 40 percent 
rating is assigned for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine; a 50 percent rating is awarded 
for unfavorable ankylosis of the entire thoracolumbar spine; 
and a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent evaluation 
is warranted when there are incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent evaluation is 
warranted when there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
A note states that an incapacitating episode is a period of 
acute signs and symptoms that requires bed rest prescribed by 
a physician and treatment by a physician.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Veteran filed his current claim for an increased rating 
in April 2004.  He was afforded a VA examination in July 
2004.  The claims file was not available for review, but VA 
treatment records were reviewed.  The Veteran stated that he 
had been working as a private investigator, but he was not 
working right now.  The Veteran reported constant pain across 
both sides of the lower back, but more on the left side.  It 
radiated all the way into the left lower extremity up to the 
foot.  The pain was aggravated by prolonged sitting, standing 
and walking.  It was also aggravated by doing significant 
lifting or repetitive bending.  The Veteran took Tylenol with 
Codeine and Motrin.  

The examiner noted that the Veteran had an MRI in May 2004 
which only showed minor abnormalities.  There was mild 
degenerative disk disease, mostly at L5-S1, with a right 
paracentral disk protrusion and annular fissure, which 
approached the right S1 nerve root, without definite 
compression.  It was noted that the Veteran's symptoms were 
more on the left side and he had no radiation into the right 
lower extremity.  Radiology findings did not correlate with 
the clinical presentation.  At this time, the Veteran 
reported a loss of feeling on the outside of the left foot, 
left leg and thigh.  He had a feeling of bladder filling and 
was able to void as needed.  However, he wet his underpants 
from time to time, but never used diapers.  If anything, 
there was slight dribbling in between the voiding episodes.  
He had control of his bowels.  There was no history of saddle 
anesthesia or muscle atrophy in the lower extremities.  
Further, there was no history of significant clinical 
weakness in the lower extremities.  The Veteran did not use a 
walking aid; he was able to work and drive; and was 
completely independent in all self-care.  

On physical examination, the Veteran's gait was normal and no 
trunk guarding was present.  The examiner found that the 
range of motion and lumbar lordosis were also normal.  
However, the examiner opined that it was possible that under 
conditions of aggravation of pain, there may be some trunk 
guarding and loss of range of motion. Nevertheless, it was 
impossible to determine the degree of such loss.  The Veteran 
might have difficulty doing repetitive bending and any 
significant lifting.  Significantly, the examination was 
silent with respect to any findings of ankylosis or 
incapacitating episodes. 

In his notice of disagreement, the Veteran claimed that the 
VA examination took place on one of his better days.  He also 
stated that he could no longer take Codeine, which provided 
intermittent relief, due to side effects.  He further 
requested another VA examination.  In his substantive appeal, 
he also asserted that the physical examination was inaccurate 
with respect to his range of motion and flexibility due to 
his current medications.  He also continued to claim that his 
condition had deteriorated since he was originally granted 
service connection.  Nevertheless, even though the claims 
file was not reviewed by the examiner, the examiner took a 
detailed history provided by the Veteran and reviewed the 
Veteran's current treatment records.  Moreover, the 
examination report sets forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations.  Thus, the Board finds 
the examination to be sufficient for rating purposes.  

A November 2006 private hospital emergency room report showed 
that the Veteran sought treatment for back pain.  Vicodin was 
prescribed as well as 12 to 24 hours of bed rest.  The 
discharge diagnosis was acute exacerbation of chronic low 
back pain; degenerative disc disease with left sciatica.  

The Veteran was afforded another VA examination in May 2007.  
The claims file was referred to in the examination report.  
The Veteran reported that he was currently unemployed and he 
had last worked as a private investigator.   The examiner 
noted the 2006 visit to the emergency room.  The Veteran 
stated that his back pain was up to a level 8 daily with 
stiffness, a feeling of swelling, instability, fatigue and 
lack of endurance.  When he sat or stood for more than 15 
minutes, he had back pain.  If he walked more than a block, 
he had to stop and rest.  He reported back pain when lifting 
anything over 20 pounds and repetitive bending.  He currently 
used a cane and stated that he also had back pain when he 
tied his shoes.  His back pain was best relieved by rest.  
However, he also used Methocarbamol three times a day and 
reported getting minimal relief with Vicodin and Tylenol with 
Codeine.  The Veteran indicated that his daily activities 
were impaired as described with avoiding impact.  It was 
noted that he had no incapacitating episodes in the last 12 
months.  According to the Veteran, the pain radiated down the 
left leg.  He also confirmed a prior report of some 
occasional dribbling.  He had control of his bowel and 
bladder, but had occasional dribbling between voids and loss 
of feeling in the left leg in the thigh and foot.  His left 
leg went to sleep when he was sleeping at night.  

On physical examination, the Veteran ambulated using a cane 
with a slightly antalgic gait.  The claims file was reviewed.  
He appeared to have some discomfort going to the examination 
room.  His spine was nontender with normal curvature.  When 
asked to flex or bend forward, the Veteran reported some pain 
at 10 degrees.  However, the examiner observed that during 
the course of the examination, history and when putting his 
clothes on, the Veteran was able to flex forward to 75 
degrees without any signs or report of pain, which was 
observed at least three times during the course of the 
examination.  The examiner performed range of motion testing 
as well as estimating additional loss per DeLuca.  

Straight leg raising test on the right hip flexion with the 
knee extended was 90 degrees with no pain.  Straight leg 
raising test on the left was not performed as the Veteran 
stated he had immediate pain with lifting the left leg.  
However, the examiner noted that during the course of the 
examination, history and afterwards, the Veteran was able to 
sit in a chair and bend forward to pick things up off the 
floor without complaint of pain.  Importantly, the examiner 
was silent with respect to any findings of ankylosis.  None 
of the hip ranges were performed on the left side as the 
Veteran claimed it would be too painful.  He had full range 
of motion on the right side with no pain or weakness.  He had 
normal weakness of dorsiflexion and plantar flexion tested 
bilaterally against weakness.  Thigh circumference was 40 cm 
on right and 41 cm on left.  Calf circumference was 41 cm on 
right and 38 cm on left.  Sensation was tested in the lower 
extremities and he had normal sensation on the right with a 
report of some inability to detect monofilament on the right 
calf.  On the left leg, there was reported numbness to a 
standard monofilament test extending from the hip area down 
the lateral thigh, lateral calf to the foot and lateral half 
of the foot on the left.  He was not able to detect 
monofilament by his report, which included toes three, four 
and five and the dorsum of the foot and lateral calf up to 
the thigh area.  The diagnosis was minimal degenerative disk 
disease and degenerative joint disease from L5 to S1 as seen 
on x-ray.               

In an October 2007 statement, the Veteran again stated that 
he believed the examiner did not accurately report his range 
of motion because he could not perform the physical movements 
without experiencing excruciating pain.  Nevertheless, given 
that the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient for rating purposes.  

VA treatment records from February 2004 to July 2009 have 
also been associated with the claims file and reviewed.  In 
sum, treatment records showed complaints of daily back pain 
radiating down the left leg.  However, the records are silent 
with respect to any findings of ankylosis or incapacitating 
episodes. Significantly, a February 2004 record showed that 
there was no bowel or bladder incontinence.  A July 2008 
treatment record showed that the Veteran requested a back 
brace due to his chronic back pain.  Significantly, a July 
2009 VA treatment record noted that the May 2007 x-ray and a 
June 2009 MRI showed minimal left L4-5 and L5-S1 disc 
protrusion with no definite evidence of neural compression, 
which were relatively minor changes.  The degree of foraminal 
stenosis was minimal and there was no direct evidence of 
nerve root compression.  The examiner reassured the Veteran 
that he did not have a more serious back problem requiring 
back surgery at this point.  

Private treatment records have also been associated with the 
claims file.  A July 2009 statement from his private 
physician stated that the Veteran was treated for left 
sciatica symptoms in October 2008, which required two courses 
of oral steroids, narcotic pain medications and two 
acupuncture treatments.  The Veteran's condition took 
approximately two months to resolve.  Significantly, again, 
these records do not document any findings of ankylosis or 
incapacitating episodes.  

At the July 2009 hearing, the Veteran reiterated that he had 
good days and bad days.  When he had a bad day, he would wait 
two or three days to see if the pain got better, and if it 
did not, he would go see his local private doctor.  He 
further testified that although the most recent VA 
examination indicated that there had not been any 
incapacitating episodes in the past 12 months, he did have 
incapacitating episodes in the past 12 months.  While his 
private doctor stated that he did not usually give people bed 
rest, the Veteran provided that he did receive shots, 
acupuncture treatment and medication.  He claimed that he 
took a muscle relaxer and pain medication on a daily basis.  
He used a brace and cane as well.  He also indicated that he 
could no longer do physical activities such as running.  
  
Based on the medical evidence of record, the Board must 
conclude that a rating in excess of 40 percent is not 
warranted for the Veteran's low back disability.  The current 
40 percent rating is the maximum available under the general 
rating formula for the spine unless there is ankylosis, and 
there has been no medical evidence of unfavorable ankylosis 
of the lumbar spine.  The Board recognizes that the Veteran 
has claimed that the VA examinations did not accurately 
portray his limitation of motion.  However, as the Veteran is 
already receiving the maximum rating available for limitation 
of motion, even if the Veteran's range of motion was more 
restricted than documented at the VA examinations, a higher 
rating based on this restriction is still not available under 
the general rating formula. 

Further, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet.App. 80 (1997).  Thus, since the 
Veteran has been granted the maximum rating possible based on 
limitation of motion, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.

Moreover, the medical evidence of record does not support a 
maximum rating of 60 percent under Diagnostic Code 5243 for 
intervertebral disc syndrome.  The claims file is silent with 
respect to any objective findings of incapacitating episodes 
having a total duration of six weeks.  VA examinations as 
well as VA treatment records and private treatment records 
are silent with respect to any incapacitating episodes.  
Importantly, the Veteran has only pointed to one incident of 
physician prescribed bed rest that occurred in November 2006, 
which was only for a couple of days.  The Board notes that 
neither the Veteran nor his representative have specifically 
pointed to any other incapacitating episodes or provided any 
medical evidence showing incapacitating episodes totaling six 
weeks.  

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, there has been no objective finding of neurological 
abnormalities associated with the Veteran's low back 
disability with the exception of radiculopathy of the left 
lower extremity and possible bladder incontinence, which are 
discussed in more detail below.  The VA examinations are 
silent with respect to any bowel complaints.  Further, 
although there was a report of some inability to detect 
monofilament on the right calf at the most recent VA 
examination, sensation was normal and there has been no 
objective medical finding of radiculopathy of the right lower 
extremity associated with the Veteran's low back disability.  
The Board finds that with the exception of radiculopathy of 
the left lower extremity and possible bladder incontinence, a 
separate rating is not warranted for neurological symptoms 
and the Veteran's currently manifested symptoms associated 
with his low back disability are adequately contemplated in 
the current 40 percent rating. 

The Veteran has asserted in various statements of record that 
his low back disability interferes with his employment.  
Further, the May 2007 VA examination report noted that the 
Veteran was currently unemployed.  The United States Court of 
Appeals for Veterans Claims has held that a request for a 
total disability rating based on individual unemployability 
(TDIU), whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate claim for benefits, 
but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of 
the initial adjudication of a claim, or, if the disability 
upon which entitlement to TDIU is based has already been 
found to be service connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 
453-54 (2009).  The Board observes that the Veteran does not 
meet the schedular criteria for TDIU under 38 C.F.R. § 
4.16(a).  Further, in the instant case, at the Board hearing, 
the Veteran testified that he was currently working.  As 
such, no further consideration of this matter is warranted. 

Therefore, based on the analysis above, the preponderance of 
the evidence is against entitlement to a rating in excess of 
40 percent for the Veteran's service-connected low back 
disability.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  

Radiculopathy, Left Lower Extremity

The present appeal also includes the issue of a higher 
initial rating for radiculopathy of the left lower extremity.  
The RO has rated the Veteran's radiculopathy, left lower 
extremity, by analogy, under Diagnostic Code 8520 for 
paralysis of the sciatic nerve.  Under this code, a 10 
percent rating is assigned for mild incomplete paralysis of 
the sciatic nerve; a 20 percent rating is assigned for 
moderate incomplete paralysis of the sciatic nerve; a 40 
percent rating is assigned for moderately severe incomplete 
paralysis; and a 60 percent rating is assigned for severe 
incomplete paralysis, with marked muscular atrophy.  A 
maximum 80 percent rating is assigned for complete paralysis 
of the sciatic nerve; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

Based on the medical evidence discussed above, the Board 
finds that a rating in excess of 10 percent is not warranted.  
While there is evidence of decreased sensation, there has 
been no finding of weakness, paralysis or muscle atrophy to 
warrant a higher rating.  In sum, the Board believes that the 
Veteran's disability picture is consistent with mild 
disability warranting the current 10 percent rating under 
Diagnostic Code 8520 for mild incomplete paralysis of the 
sciatic nerve.  

In conclusion, after reviewing the overall record, the Board 
finds that a preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's service-
connected radiculopathy, left lower extremity.  As the 
preponderance of the evidence weighs against awarding a 
higher rating, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  

Extraschedular

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the Veteran 
that the service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  There 
are no frequent periods of hospitalization documented in the 
record.  In this case, the schedular evaluations are not 
shown to be inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  In the absence of such factors, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).




ORDER

A rating in excess of 40 percent for the Veteran's service-
connected intervertebral disc syndrome is not warranted.  
Further, a rating in excess of 10 percent rating for 
radiculopathy, left lower extremity associated with 
intervertebral disc syndrome, is not warranted.  To that 
extent, the appeal is denied. 


REMAND

The medical evidence of record appears to suggest that the 
Veteran's bladder incontinence is a neurological symptom of 
his service-connected low back disability.  Thus, the Board 
finds that the Veteran should be afforded a VA examination to 
determine whether a separate disability rating is warranted 
for the Veteran's bladder incontinence. 
 
Further, the RO/AMC should ensure that the Veteran has been 
provided sufficient VCAA notice with respect to this issue 
under 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 
3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A are fully 
complied with and satisfied.  See also 38 
C.F.R.  § 3.159.

2.  The Veteran should be scheduled for 
an appropriate VA examination.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
Veteran and reviewing the claims file, 
the examiner should offer an opinion as 
to whether the Veteran has bladder 
incontinence associated with his service-
connected low back disability.  

3.  Thereafter, the RO/AMC should review 
the expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


